 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGarden City Hospital (Osteopathic) and Local 547.A-B-C, International Union of Operating Engi-neers, AFL-CIO. C'ase 7-CA 14669June 1, 1978DECISION AND ORDERBY CIIAIRN N FANNING AND) MI 1MIB-RS JENKINSANI) Mt RPIIYUpon a charge filed on December 2, 1977. by Lo-cal 547, A-B-C. International Union of OperatingEngineers, AFL. ('10. herein called the Union. andduly served on Garden City Hospital (Osteopathic).herein called Respondent, the General Counsel ofthe National L abor Relations Board, by the RegionalDirector for Region 7, issued a complaint on Decem-ber 21, 1977. against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National L.abor Relations Act. as amended.Copies of the charge, complaint, and notice of hear-ing before an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 31, 1977,following a Board election in Case 7-RC-14401, theUnion was dulv certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about October 24, 1977, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On January 4. 1978, Respondent filed its answer tothe complaint admitting in part, and denying in part.the allegations in the complaint.On January 16, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 27.1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-Offci.al notice is taken of the record in the representation proceedilng,Case 7 RC 14401. a; the term "record" is defined in Sees. 102.68 aind102.69(g) of the Board's Rules and Regulations. Series 8 as amended. SeceLTV Eleitroivt mt, In .166 NL RB 938 (1967). enfd 388 F 2d 683 i('A. 4.1968): Golden .4- BcieraiiS (Co. 167 NI.RB 151 (1967)1 enfd. 415 1 2d 26(C.A 5. 5 1909) Inirlipr ( o v. Penci,. 269 F.Supp. 573 UI) CVa. , 1967):Foieli (Corp. 164 NlRB 78 (1967) enfd. 397 1 2d 91 ((C.A 7, 19681: Sec.9(d) of the NiRA. a. amendedafter filed a statement in opposition to the Motionfor Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and statement inopposition to the Motion for Summary Judgment.Respondent maintains "no refusal to bargain has oc-curred herein as no valid certification can issue rela-tive to an inappropriate unit." Further, Respondentasserts. contrary to the General Counsel, that there isdispute to relevant and material facts and the find-ings related thereto which necessitates a hearing onboth the unit issue and an eligibility issue.Counsel for the General Counsel argues that Re-spondent is seeking to test the validity of the electionin ('ase 7-RC--14401 and the resulting Certificationof Representative issued on October 31, 1977,through the medium of the instant unfair labor prac-tice proceeding.A review of the record herein, including the recordin Case 7--RC 14401, shows that, pursuant to a peti-tion filed by the Union, hearings were held in therepresentation proceeding on July 28, 1977, and Au-gust 8 and 31. 1977. Thereafter, on September 21,1977, the Regional Director for Region 7 issued aDecision and Direction of Election wherein he foundthat the following employees of the Employer consti-tute an appropriate unit:All maintenance department employees em-ployed by the Employer at its facility located at6245 Inkster Rd.. Garden City, Michigan; butexcluding all office clerical employees, profes-sional employees, confidential employees, tech-nical employees, guards and supervisors as de-fined in the Act.2TIhereafter Respondent timely filed with the Board arequest for review which was denied.On October 20, 1977, an election by secret ballotwas conducted under the direction and supervisionof the Regional Director among the employees in theunit described above. The tally of ballots showedthat, of approximately 13 eligible voters, 11 cast bal-lots, of which 7 were cast for, and 4 were cast against,I he parties stipulated to exclude all office clerical employees, profes-slonal employees. confidential employees, technical emplosees, guards. andsupervisors from ans appropriate unit The parties also stipulated. inter ahra.that Assistant Building Superintendent Wilhert I ;lrl aniels Is a super isoruithin the nieaning of the Act. and the Regional IDirector so found Inadditio, n. he found that the electronics technician is to he included in theunit236 NLRB No. 57652 GARDEN CITY HOSPITALthe Union. On October 31, 1977. the Regional l)irec-tor issued a Certification of Representative in hitchthe Union was certified as the exclusive collective-bargaining representative of the employees in theaforementioned appropriate unit.By letter dated October 24. 1977, the Union re-quested that Respondent provide it with informationconcerning job classifications. rates of pay, and datesof hire and a list of all benefits received by emploN-ees in the appropriate unit. On November 30. 1977.and on December 8. 1977. the Union requested thatRespondent enter into collective-bargaining negotia-tions with it in respect to the terms and conditions ofemployment of Respondent's employees in the certi-fied unit. Commencing on or about October 24. 1977.and continuing to date. Respondent has refused, andcontinues to refuse. to provide the Union with therequested bargaining information and to bargain col-lectively with the Union as the exclusive bargaliningrepresentative of Respondent's employees in the cer-tified unit because it contends that the unit is inap-propriate, and thus that the certification is defective.The unit and eligibility issues which Respondentseeks to raise here were before the Board in the un-derlying representation proceeding. In denyilng Re-spondent's request for review. the Board affirmed thefindings made bh the Regional Director in his Deci-sion and Direction of Election wxith respect to, initralia, said unit and eligibility issues. It thus appea.rsthat Respondent is attempting to raise herein issueswhich were specifically considered and resolved bh\the Regional Director and the Board in the underly-ing representation case.It is well settled that in the absence of newl\ dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.)All issues raised by Respondent in this proceedingwere or could have been litigated in the prior reprc-sentation proceeding, and Respondent does not offerto adduce at a hearing any newlx discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. W'e therefore find thatRespondent has not raised any issue w hich is proper-ly litigable in this unfair labor practice proceeding.Accordingly. we grant the Motion for SummaryJudgment.iSee Pirrthur h Plate (;lz v (' v RIR. IlIl S 14h It 2 (l'4/):Rules and Regulations of Ihe RBoard. Sc, 102 6lf71f ald I12 h(f ")(On the basis of the entire record, the Board makesthe following:F iNI)IN(S Oi F e II Il Bt SIN SS ()f RiSPOND)I NIRespondent is engaged in the operation of a pri-vate nonprofit hospital providing health care servicesand has its principal office and facility at 6245 Ink-ster Road in Garden Cit.y, Michigan. During the fis-cal ,ear ending September 30. 1977. a representativeperiod. Respondent derived gross revenues in excessof 5500.000 and, in the course and conduct of itsoperations. purchased and received goods and mate-rials valued in excess of $10.000 from suppliers locat-ed outside the State of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an emplo\er engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit s ill effectuate the policies of the Act to assert juris-diction herein.11 lIll IlABOR ()R(i\NIZAII()N INO()I.`,EI)I ocal 547. A-B-C(. International Union of Operat-ing Eingeineers, Al C('10. is a labor organizationv.ithing the meanfning of Section 2(5) of the Act.11 i IN Il \IR I BO()R PRf( II(I-FSA\. I7he Relpt'esntatlion ProctediitlnI. The unitI he following emplo) ecs of Respondent constitutea unit appropriate for collective-bargaining \withinthe meancing of Section 9(b) of the Act:All maintenance department employees em-ploe!d bh the Emplo!er at its facilit' located at6245 Inkster Rd.. ;Garden Cit., Michigan: butexcluding, all office clerical empioyees. profes-sional employees. confidential employees, tech-nical enploNees. guards and supervisors as de-fined in the Act.2. The certificationOn October 20, 1977, a majority of the emplo-eesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 7, designated the Union as theirrepresentatixe for the purpose of collective bargain-inc with Respondent. The Union was certified as thecollectie-bargailinin g representative of the emplo.ees DECISIONS OF NATIONAL LABOR RELATIONS BOARDin said unit on October 31. 1977, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 24, 1977, and atall times thereafter, the Union has requested Respon-dent to provide it with certain information which wefind was necessary and relevant to collective bargain-ing,4and to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about October 24, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to provide the requested infor-mation and to recognize and bargain with the Unionas the exclusive representative for collective bargain-ing of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 24, 1977, and at all times thereafter, refusedto provide the requested collective bargaining infor-mation and to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. Hii 1FIT Ii ( i I I NIAIR I.ABO)R PRA( I '(S t'lON( ()iMi R( I.The activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I. above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V I:HE RIMII)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached.embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-4 There is no contentihon that the requested informa.tioin ais not pertinentto the Unionl's colleci e b.argaiun ig responsibililies.lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company', 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCTI.USIONS OF LAW1. Garden City Hospital (Osteopathic) is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 547, A-B-C, International Union of Oper-ating Engineers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All maintenance department employees em-ployed by the Employer at its facility located at 6245Inkster Rd., Garden City. Michigan; but excludingall office clerical employees, professional employees,confidential employees, technical employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since October 31, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about October 24, 1977, andat all times thereafter, to provide the Union with in-formation relevant to collective bargaining and tobargain collectively with the above-named labor or-ganization as the exclusive bargaining representativeof all the employees of Respondent in the appropri-ate unit, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.6. By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.654 GARDEN CITY HOSPITALORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Garden City Hospital (Osteopathic). Garden City.Michigan, its officers, agents. successors, and assigns.shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 547, A-B-C, Inter-national Union of Operating Engineers, AFL-CIO.hereinafter the Union, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All maintenance department employees em-ployed by the Employer at its facility located at6245 Inkster Rd., Garden City, Michigan; butexcluding all office clerical employees, profes-sional employees, confidential employees, tech-nical employees, guards and supervisors as de-fined in the Act.(b) Refusing to furnish information necessary andrelevant to the Union in the performance of its bar-gaining obligation, including such information aswas requested in the Union's letter of October 24,1977.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility located at 6245 InksterRoad, Garden City, Michigan. copies of the attachednotice marked "Appendix." 5 Copies of said notice,on forms provided by the Regional Director for Re-gion 7, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by' itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced b) a Judgment of a UnitedStates (Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local547, A-B-C, International Union of OperatingEngineers, AFL-CIO, as the exclusive represen-tative of the employees in the bargaining unitdescribed below.WE WI L NOT refuse to supply information tothe above-named Union necessary and relevantto it in the performance of its bargaining obliga-tions including such information as was request-ed in the Union's letter of October 24, 1977.WF WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es. hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All maintenance department employees em-ployed by the Employer at its facility locatedat 6245 Inkster Rd., Garden City, Michigan:but excluding all office clerical employees.professional employees, confidential employ-ees, technical employees, guards and supervis-ors as defined in the Act.GARDEN CITY HOSPITAL (OSTEOPATHI() I655